The opinion of the court was delivered by
Houton, C. J.:
On April 13, 1886, Budgett filed his petition before the probate judge .of Meade county—a county organized November 4, 1884—to purchase a quarter-section of land in that county, under the provisions of article 14, ch. 122, Laws of 1876.
It appears in the record that when Budgett filed his petition, he had resided upon the land, only two months, and that prior to filing his petition he had taken a quarter-section of school land under the provisions ‘of the act of 1876. On February 19, 1886, ch. 152 of the Laws of 1886 took effect. This act amended §4 of article 14, ch. 122 of the Laws of 1876, and required the petitioner, before being permitted to purchase school land at the appraised value thereof, to have settled and actually resided upon .the land continuously for the period of six months. The act further provides—
“ That any person who has purchased school land to the amount of one quarter-section under the provisions of the act of which this act is amendatory, or who may hereafter purchase school land to the amount of one quarter-section under the provisions of this act, shall not again be permitted to purchase school land under the provisions of this act.”
Budgett claims the land in controversy upon his compliance with the provisions of the law as it stood at the time of his settlement; this upon the theory that he obtained a vested right by this settlement and improvements prior to the passage of ch. 152, Laws of 1886.
The trial court decided that the amendment of ch. .122,-Laws of 1876, by the legislature of 1886, did not affect the *602petitioner. In this view we cannot concur. The settlement of Budgett was made only six days before the act of 1886 was approved. His petition, stating that he had settled upon and improved the land, was filed nearly two months after the act of 1886 took effect. Mere settlement and improvement of school land give no vested right, as against the subsequent legislation of the legislature. Such settlement and improvement, if the petitioner is otherwise qualified, give him a privilege or preference as against the purchase by others, but confer no right against the state. (Wilkie v. Howe, 27 Kas. 521; The State v. Stringfellow, 2 id. 263; Frisbie v. Whitney, 9 Wall. 187; People v. Shearer, 30 Cal. 645; Phelps v. Kellogg, 15 Ill. 131; Company v. Bryan, 8 Smed. & M. 234.)
The only way of making the lands granted by the congress of the United States to the state for school purposes available, is by their sale. To accomplish this, certain rules and regulations are necessary. The people, who are the beneficiaries, acting through their legislature, adopted certain terms for the purchase of these school lands in the act of 1876, but these terms have been changed by the act of 1886. Budgett paid no money, nor tendered any money for the land he now claims, prior to the passage of the act of 1886, and he filed no petition to purchase the land until after the act was iu full force. Pie has never received any receipt or certificate of purchase, and bis claim rests solely upon his settlement and improvements on the land, consisting of a sod house and five acres of breaking. There is nothing in these acts of his to confer a vested right, or any kind of claim to the land, against the state. If he wishes to purchase the land settled upon by him. for the appraised value thereof, exclusive of the value of the improvements, he must comply with all the prerequisites of the law in force at the time he presents his petition to the probate court.
The judgment of the district court will be reversed, and the cause remanded for further proceedings in accordance with the views herein expressed.
All the Justices concurring.